Citation Nr: 0426696	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left hip/leg injury.

2.  Entitlement to service connection for the residuals of a 
low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.  He was also a member of the Puerto Rico 
National Guard, including a period of inactive duty training 
(INACDUTRA) in August 1978, when he fell from a truck.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a review of the claims file, the Board finds that a 
remand is in order.  Of note, the medical evidence is in 
conflict over the issue of whether the veteran's fall from a 
truck during a period of INACDUTRA in August 1978 is related 
to his current complaints regarding his low back, hips, and 
leg.  On one hand, a VA medical examiner concluded in a May 
2003 examination report that the veteran's low back, hip, and 
leg complaints were not related to the August 1978 fall.  By 
correspondence dated in August 2003, a private physician 
rendered an opinion that the veteran's symptoms were related 
to the August 1978 fall.  Due to conflicting medical 
opinions, the Board finds that a remand is necessary to 
clarify the claims on appeal.  

In addition, the private physician indicated that the veteran 
was in receipt of Social Security Administration disability 
benefits.  As such, an attempt should be made to associate 
those records with the claims file.

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain Social Security Administration 
(SSA) records, including the medical 
evidence used to determine disability 
eligibility.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
clarify whether there is a relationship 
between his current back and hip/leg 
complaints and an August 1978 fall during 
a period of INACDUTRA.  

The claims file should be reviewed by the 
physician prior to rendering an opinion.  
Specifically, the physician is requested 
to express an opinion as to the 
following:

Low Back Complaints

?	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's currently-diagnosed low back 
disorder had its onset during a period 
of INACDUTRA in August 1978 or is in 
any other way causally related to 
service?



Left Hip/Leg Complaints

?	What is (are) the diagnosis(es) 
associated with the veteran's left 
hip/leg complaints.    
?	It would be helpful to the Board if 
the examiner would review and discuss 
the apparent conflict between a May 
2003 VA examination which found "no 
findings in today's examination of 
left hip or left knee conditions" and 
the determination by a private 
physician of "severe osteoarthritis 
of both hips" made in August 2003.  
?	If a left hip/leg disorder is shown, 
does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the left 
hip/leg disorder had its onset during 
a period of INACDUTRA in August 1978 
or is in any other way causally 
related to service?

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

